 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Intervenor, which has represented the production workers on amultiemployer basis over a period of years, seeks to represent theexcluded classifications of employees on the same basis as the produc-tion workers.3Accordingly, as the unit sought does not constitute anappropriate unit, we shall dismiss the petition herein.[The Board dismissed the petition.]MEMBERS RoDGERS and BROWN took no part in the consideration ofthe above Decision and Order.a Cf.Peninsula Auto Dealera Aasoeiation of the California Aasocsation of Employers,107 NLRB 56.Austin Concrete Works, Inc.andUnited Brotherhood of Car-penters & Joiners of America,AFL-CIO.Case No. 23-C4-10.91.July 17, 1961DECISION AND ORDEROn March 24, 1961, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding that the-Respondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by'the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions, and entire record in thiscase, and hereby adopts the findings, conclusions; and recommenda-tions of the Trial Examiner, with the following'modifications.1.The Trial Examiner found that Winans was a supervisor andthat the Respondent was responsible for his conduct in interrogatingand threatening its employees.The record establishes that Winanswas employed by the Respondent on a per diem basis for the purposeof aiding in its campaign in opposition to the Union.Nowhere in therecord is it demonstrated that Winans was invested with supervisorystatus or that he held such a relationship to the Respondent's em-ployees.Consequently, we do not adopt the Trial Examiner's findingthatWinans-was a supervisor, but we do hold that the Respondent, be-causeWinans was in fact an agent of the.Respondent and was actingin that capacity, is responsible for Winans' conduct.132 NLRB No. 15. AUSTIN CONCRETE WORKS, INC.1852.The Trial Examiner found all the letters sent by the Respondentto its employees prior to July 18, 1960, to be expressions of views per-missible under Section 8(c) of the Act. In the absence of exceptionsto this finding it is adopted,pro forma,and we do not place any re-liance on these letters, as the Trial Examiner did, in finding and con-cluding that the Respondent violated Section 8 (a) (1) of the Act.3.We do not agree with the Trial Examiner's finding that the Re-spondent violated Section 8(a) (1) of the Act in announcing in itsletter dated July 28, 1960, that at the conclusion of the Board-conducted election the following day it would hold a drawing to giveaway a television set.The Trial Examiner found that the drawingimplicitly conveyed a promise of benefit or inducement to vote againstthe Union. The letter announced that the sole purpose of the drawingwas to encourage all the employees to vote in the election and theletter specifically informed the employees that to win the televisionset it did not matter whether they voted for or against the Union.In these circumstances, we do not find that this letter interfered with,restrained, or coerced the employees in the exercise of their rightsunder Section 7 of the Act.'4.By way of aremedy, the Trial Examiner recommended that theRespondentceaseand desist from discouraging membership in theUnion by discriminating against' its employees in regard to their em-ployment.This is the kind of remedy normally directed in thosecases wherein there is a finding that Section 8(a) (3) of the Act hasbeen violated.There is no allegation, nor finding, that the Respondentengaged in this type of conduct and, consequently, we do not adoptthis recommendation.The Trial Examiner also recommended thatthe Respondent cease and desist from unilaterally granting wage in-creases and other benefits during the time its employees are repre-sented by the Union. This is the kind of remedy normally directed incases wherein there is a finding of a violation under Section 8 (a) (5) 'ofthe Act. The Respondent is not alleged to have engaged in this type ofconduct, nor is there such a finding. There is, however, a finding thatthe Respondent did grant wageincreasesand other benefits in amanner interfering with its employees' right to select the Union. Con-sequently, we shall order the Respondent to cease and desist from thisand other conduct found violative of the Act.ORDER .'Upon the entire record in the case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent Austin Concrete1SeeDavid Goetz,d/b/a FederalSilkUtills,107 NLRB 876, 877-878;Bordo ProductsCompany,119 NLRB 79, 84, andHear a vcr Co, Inc,122 NLRB208, 218. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorks, Inc., Austin, Texas, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Threatening employees with loss of employment or other re-prisals because of membership in or assistance to the United Brother-hood of Carpenters & Joiners of America, AFL-CIO, or any otherlabor organization.(b) Interrogating employees concerning their membership in, oractivities on behalf of, the Union or any other labor organization ina manner constituting interference, restraint, or coercion in violationof8(a).(1) of the Act.(c) Interfering with the right of employees to select the above-named labor organization, or any other labor organization, by grant-ing them wage increases or other benefits.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its place of business and plant in Austin, Texas, copiesof the notice attached hereto marked "Appendix" 2 Copies of saidnotice, to be furnished by the Regional Director for the Twenty-thirdRegion, shall, after being duly signed by Respondent, be posted byRespondent immediately upon receipt thereof and be maintained byit for 60 consecutive days thereafter in conspicuous places includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Twenty-third Region,in writing, within 10 days from the date of this Order, what steps theRespondent has taken to comply therewith.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL NOT threaten our employees with economic reprisalsor loss of employment because of their union affiliation and activi-ties or assistance to the United Brotherhood of Carpenters &Joiners of America, AFL-CIO.WE WILL NOT interrogate our employees concerning their mem-bership in, or activities on behalf of, the above-designated Union,or any other labor organization, in a manner constituting inter- AUSTIN CONCRETE WORKS, INC.187ference, restraint, or coercion in violation of Section 8(a) (1) ofthe Act.WE WILL NOT, in order to interfere with the right of our em-ployees to select the above-named labor organization or any otherlabor organization, grant them wage increases or any otherbenefits.AUSTIN CONCRETE WORKS, INC,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended, 61 Stat. 131, 136; 73 Stat. 519 (herein called the Act), is basedupon an original charge filed pursuant to Section 10(b) on September 22, 1960, afirst amended charge filed on October 17, 1960, and a second amended charge filedand served on or about October 24, 1960. The charge and amended charges werefiled by United Brotherhood of Carpenters & Joiners of America, AFL-CIO, here-inafter sometimes called the Union or the Charging Party.Thereafter, the GeneralCounsel of the National Labor Relations Board, on behalf of the Board, by theRegional Director for the Twenty-third Region, issued a complaint and notice ofhearing on October 31, 1960.The complaint asserts that since on or about July 7, 1960, and thereafter, theRespondent Company through certain of its officers and agents has interfered with,restrained, and coerced, and is interfering with, restraining, and coercing, its em-ployees in the exercise of rights guaranteed in Section 7 of the Act by interrogationof employees concerning the Union, by changing the method of informing employeesabout "forthcoming overtime," by granting a pay increase, by promising benefits ifemployees would deal directly with the Company rather than dealing through theUnion, threatening that if employees joined the Union they could not talk to theCompany directly, threatened to discharge employees because of union activity,solicited employees to report any union activities of other employees, and in orderto defeat union organization did, on or about June 21, 1960, a grant a vacationprogram.The complaint alleges further that from on or about August 14, 1960,and thereafter, the Employer discriminated against certain employees in regard totheir terms or conditions of employment by providing said employees with less em-ployment; that the Respondent Company, the Employer, discriminated in regard toterms or conditions of employment of certain named employees for the reason thatthey had joined or assisted the Union, or engaged in other concerted activities forthe purposes of collective bargaining or other mutual aid or protection.The Re-spondent Company, by counsel, filed timely answer to the allegations of the com-plaint, which effectively denies substantive violations of the Act as therein set forth.Before the hearing herein, the General Counsel furnished certain particulars re-garding names and times of alleged violations by officers or agents of the Respond-ent,which are regarded as a part of the pleadings herein.On the issues framed by the pleadings, this case came on to be heard before theduly designated Trial Examiner at Austin, Texas, on December 5, 1960, and wasclosed on December 8.At the hearing, the General Counsel and the RespondentCompany each was represented by counsel, and the Union was represented by anofficial representative.Full opportunity was afforded them to be heard, to examineand cross-examine witnesses, and to introduce evidence pertinent to the issues.Eachparty was afforded opportunity to make oral argument on the record, to file proposedfindings of fact and conclusions, or both, and to file briefs.Counsel engaged inoral argument at the conclusion of the hearing, and briefs filed on behalf of theGeneral Counsel and the Respondent have been received and carefully considered.During the course of the hearing counsel for the General Counsel moved the Trial 188DECISIONSOF NATIONALLABOR RELATIONS BOARDExaminer to dismiss the allegations of the complaint in regard to Section 8(a)(3)violations (discrimination as to times for work) and the motion was granted.Upon the entire record in the case, from my observation of the witnesses, andconsideration of brief and argument, I make the following:FINDINGS OF FACT1.THE BUSINESS OF AUSTIN CONCRETE WORKS, INC.The Respondent, Austin Concrete Works, Inc., in its answer to the complaintdenies that it is engaged in commerce within the meaning of the Act. If I under-stand the position of counsel for Respondent correctly, this position was abandonedduring the course of this hearing. If not, I think that the basis of jurisdiction ofthe Board was so recently established before the hearing herein that there can beno question but that the Respondent is and has been engaged in commerce withinthe meaning of the Act. I find, according to the allegations of the complaint andas decided in Case No. 23-RC-1536, July 8, 1960 (not published in NLRB vol-umes), that: Austin Concrete Works, Inc., the Respondent herein, is a Texas cor-poration engaged in the manufacture and sale of culverts, sewer pipe, telephoneconduit, and other concrete products at its only place of business in Austin, Texas;during the year immediately preceding July 8, 1960, the sale of its products exceeded$1,000,000 in value; among its principal customers are Southwestern Bell Tele-phone Company and Western Electric Company; Respondent during that year soldfrom $200,000 to $300,000 worth of telephone conduit to Southwestern Bell Tele-phone Company and Western Electric Company, multistate firms; and the Boardmay exert its jurisdiction.There is no showing, nor do I believe, that the businessof Austin Concrete Works, Inc., changed in the least in the interim between thedate of the Decision and Direction of Election in Case No. 23-RC-1536, and thetime of the issuance of the complaint in the instant case.The Respondent is, and has been at all times material hereto, engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Brotherhood of Carpenters & Joiners of America, AFL-CIO, is, and hasbeenat all times materialhereto, a labororganizationwithinthe meaning of Section2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESAs mentioned above, counsel for the General Counsel, during the course of thehearing, moved to dismiss those allegations of the complaint going to violations ofSection 8(a)(3).'Thus, now to be decided is whether or not the Respondent Employer has been andnow is engaged in violations of Section 8(a) (1) of the Act.Subsequent to the Decision and Direction of Election by the Board in Case No.23-RC-1536, an election was conducted pursuant thereto to determine whether or3During a shortrecess onthe afternoon of the session of December 7, it was agreed thatcounsel for the General Counsel and counsel for the Respondent would attempt to resolveor modify any discrepancies in theinformationso far obtained by the General Counselwith regard to discrimination against certain named employees.Up until this point,counsel for the Respondent had refused to produce records showing hours of employmentand other pertinent data until the General Counsel rested his caseAt the opening ofthe session of December 8, counsel for the General Counsel stated, and his statement wasagreed to by counsel for the Respondent, that the parties by counsel had examined all ofthe records of the Company at the company offices ; that the records were found to beaccurate ; and that the mistake on the part of General Counsel in regard to Section8(a) (3) violations was based on partial records furnished by the Respondent.Counselfor the General Counsel, and I think justifiably so, said that had counsel for the Respond-ent produced the records at a previous time and had shown theme to him (counsel fortheGeneral Counsel) at the beginning of the proceeding when requested and whendirected by the TrialExaminer,time and expense would have been saved for everyoneconcernedCounsel for the General Counsel statedThe records do not reflect the information that General Counsel thought they wouldreflect.Itis unfortunatethat we have wasted 3 days trying an issue that we couldhave settledhad we seenthe recordssome timebefore this proceeding.I ask theTrial Examinerto dismissthat portion of the complaint which alleges the 8(a) (3)violation.I have spoken to Mr. Leigon [representative of the Union] . . . and heis inaccord withwhat I have said. AUSTIN CONCRETE WORKS, INC.189not the employees in the appropriate bargaining unit 2 desired to be represented bythe Union.The result of the election- conducted on July 29, 1960, showed that of50 eligible voters, 26 votes were cast for the Union, 21 votes were castagainst it,and there, were 3 challenged ballots.The Union therefore was selected by themajority of the employees as the bargaining representative of the employees in theunit.On my findings above that the Union is a labor organization within the meaningof the Act, without regard to the uncontradicted testimony of its representative atthis hearing, it is well known that the Carpenters Union as such is a bona fide labororganization.The contention of the General Counsel that the agents and officersnamed within the complaint are 'supervisors within the meaning of the Act is prac-tically uncontradicted.Guiton Morgan, is president, Fred Hanna is plant super-intendent, Roy Winans was an assistant or a special assistant to Morgan, both inAustin and in other places.Winans came into Austin at the request of Morganto assist in the resolution of misunderstandings or problems that might exist in con-nectionwith the Union.Clyde Mordica certainly, on the record herein, issuedorders and was a supervisor.There is no contradictory testimony in regard toeach of these men having supervisory authority.As stated by Morgan: "We havea general manager, Harold Robinson, and we have Mr. Clyde Mordica and Mr.Fred Hanna who is plant superintendent."Perry D. Leigon, an organizer for the Union, had his first meetings with em-ployees of the Respondent in early March 1960; he talked to one employee and itwas decided to conduct a meeting or some meetings in an effort to organize the em-ployees into the Union.3On March 8, some eight or nine employees were presentat a meeting and some union authorization cards were signed.Others present weregiven blank cards.Another meeting was held on March 12, and subsequent meet-ings were held on March 19 and 23 (there were two meetings on March 19), andsubsequently, according to Leigon, there were some 18 or 19 meetings from Marchthrough September culminating in some 7 or 8 meetings after September.Afterthe Board-conducted election held on July 29, the Union was certified as the repre-sentative of the employees in the above-described unit on November 1.Thus it is clear that union interest was displayed by employees in early March1960, and continued after the date of the Board-conducted election in July of thatyear.The Union, through signed authorization cards, was convinced it had a ma-jority, and this conviction was sustained by the result of the Board election. In themeantime, the Company was apprised of the interest of certain of its employees inthe Union, and exercised its right to stateits reasonswhy it felt its employees werebetter off without a union.The Company began the statement of its position in regard to the inadvisabilityof its employees joining a union by a letter from President Morgan to each em-ployee, under date of June 30, 1960, sent in both English and Spanish,pointingout the difficulties contained within the operation of construction work and alsothe longevity of employment of employees with the Company and their security,referring particularly to a retirement trust fund set up, a fully paid-for retirementplan paid for by the Company, and stating that the employees would receive lettersdiscussing the retirement trust within the next few days.By letters under date ofJuly 1, 2, 5, and a second letter July 5, employees were advised by the vice presi-dent and trust officer of the Capital National Bank of their rights under the retire-ment trust fund set up for them by the Employer and the conditions thereof.Eachone of these letters sent to each employee was either in Englishor in Spanish-inother words, the same letter was sent either in Spanish or both to each employeewithin the bargaining unit.Beginning on July 14, President Morgan addressed a series of letters to each em-ployee, either in Spanish or English or both, followed by letters on July 15, 16, 18,19, 20, 21, 22, 23, 25, 26, 27, and 28.In substance this series of letters, without quoting each one, carries theplain in-tent of the employer to indicate its opposition to the Union, with mention of exist-ing benefits from the Company to employees without recourse by employees to"outside representation."Reference is made therein to the retirement trust fund,and the individual benefits obtained through long service by each employee is care-fully called to the employee's attention.Although close to the line, I have decidedand find that the letters, up until the one I am about to mention, were those of the2All production and maintenance employees at the Employer's Austin, Texas, plant,including janitors, truckdrivers, storeroom clerks, shippingand receivingclerks, but ex-cluding office clerical employees, guards, watchmen, and supervisorsas definedin the Act.3Unless noted all dates hereafter are for the year 1960 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDkind contemplated in Section 8(c) of the Act,allowing an employer the right toexpress his views as to why he does not favor his employees to be represented by aunion.By letter dated July 18,a copy of which was sent to each employee within thebargaining unit,President Morgan wrote:You can talk to me at any time about your problems. Let's keep it thatway instead of putting a union business agent between you and me.Do you know what collective bargaining means? It means that a unionbusiness agent who does not work here would try to make a contract with theCompany setting your wages,hours, and working conditions.Does he knowmore about what you want than you do?Do you want to accept whatever thisoutsider says you should take-and not be able to change it for as many yearsas the contract provides?Do you think your Company'smanagement would give as much to youwhen a union business agent asks for it as when you speak for yourself? I pre-fer to deal with you and other people I know and like, and work with every day.This letter of July 18 would,I think,be permissible under Section 8(c) exceptfor the last paragraph.The innuendo indicates that the employees would not obtainas much from management as they might if not represented by the Union.I feel, too, that the Employer overstepped the linein itsfinal letter to employees,on the eve of the election, dated July 28, signed by President Morgan, which readsas follows:Jui,Y 28, 1960.Your Company wants every employee to exercise his right as a free Americanto vote in the union election.If there is any reason why you cannot vote between 4:30 and 5:30 on theafternoon of Friday, July 29, let me know so we can arrange for you to voteseparately according to N.L.R.B. procedure.To encourage every employee to vote in the election, Austin Concrete Workswill give a free television set by lottery to the lucky voter.To win, you mustvote in the election; but it does not make any difference whether you vote foror against the Union.After you have voted you should pick up your timecard and drop it in theT-V-Lottery box.After the election one card will be drawn out of the boxand that employee will win the T-V.Brought to the attention of each employee on the eve of the election was the fol-lowing notice by the Respondent:On July 29 (tomorrow) an election will be held at the plant under N.L R.B.supervision from 4:30 to 5:30. Immediately after the election a drawing willbe held to see which lucky voter wins a television set. So please ask your wivesor the people you ride with to come for you about 6 o'clock as these matterswill not be over until that time.The record discloses that there was fairly good attendance at the union meetingsheld beginning in March and continuing through the date of election in July, and atthe same time the Company was careful to supply copies of the letters sent out inJuly to each of the employees in the bargaining unit.Thus, the employees were wellaware of what was going on during these times in connection with union organizationefforts.Employee Ralph Arevelo testified to a speech made by President Morgan ata meeting of employees on or about June 14, at 4:15 p.m., at which Robinson,Mordica, and Hanna also were present.At that meeting Morgan anounced that hewas going to give the employees a 10-cent hourly increase in wages and a 1-weekpaid-for vacation, something new which the employees had not previously enjoyed.At a prior meeting about the middle of March, President Morgan had spoken to theemployees and indicated his knowledge that they were interested in the efforts of theUnion to organize the employees.Morgan indicated that he was opposed to aunion.Also, during the times prior to the election in July, there was considerablediscussion among individual employees concerning the Union.I think it is clear thatthe Company by Morgan, Hanna, Mordica, and Winans had knowledge of union or-ganizational efforts at all times between March and the date of the Board electionin July.Section 8(c) contemplates the expressing of any views,argument, or opinion, orthe dissemination thereof if such expression contains no "threat of reprisal" or"promise of benefit."It seems to me, and I find, that the method adopted by the Company for adver-tising the raffle of a television set at a Board-conducted election implicitly conveyed AUSTIN CONCRETEWORKS, INC.191a promise of benefit, and constituted inducement, rather than mere encouragementfor eligible employees to vote. It is wrong, I believe, to try to convert a formal Boardelection into a lottery, or make it an adjunct thereof; I can conceive that some em-ployees might reward the generosity of the employer by a vote in favor of its an-nounced opposition to the Union.The principle would be the same were the prizeoffered a pink Thunderbird or a gold-plated Cadillac, or one silver dollar. It hasbeen said that the relationship of cause and effect can exist even when an inducingcommunicationis in termscourteous or even precatory.N.L.R.B. v. Jarka Corpo-ration,198 F. 2d 618, 621 (C.A. 3).The intent of the Employer to induce employees to vote against the Union (ratherthan merely to encourage them to vote) is disclosed by substantive evidence on thewhole record, including the timing of all of the letters or communications sent to theemployees.Here, therefore, as in any other situation presented under the Act,"appraisal of the effect of these statements in their setting," as well as the inferencesreasonably to be drawn, as to the impression the Company intended to convey, is thequestion to be resolved.Mavis Lane v. N.L.R.B.,186 F. 2d 671 (C.A. 10);N.L.R.B.v.Beatric Foods Company,183 F. 2d 726, 728 (C.A. 10);N.L.R.B. v. Local UnionNo. 55, and Carpenters' District Council etc.,218 F. 2d 226, 231 (C.A. 10).Interrogation,Promised Benefits, and Granted BenefitsGoing now to the testimony of the several witnesses called by the General Counsel,I find generally each of them to be a credible witness. In resolving questions ofcredibility, I have taken into account that the witnesses called by the General Counsel,so far as I could determine, were not familiar with formal procedures.Therefore,I give evidential weight to each of thewitnessescalled by the General Counsel inregard to the circumstances under which they were led or discouraged regardingunion membership.Morgan testified that the duties of Winans in this particular assignment includedtalking to the men to discover their problems, and to report back to Morgan.Chenco Flores, an employee of the Respondent for about 8 years, testified thathe had had a conversation with Supervisor Mordica about 2 weeks before the Boardelection and that Mordica had asked him if he had made up his mind as to what hewas going to do when the election came up-that he told Mordica he had not becausehe did not have enough information about the Union and did not know what it coulddo for him. Flores said further that Mordica told him that if he had anything hewanted, why did he not go to Morgan, or somebody,to seeif he could settle thedifference; he said that Mordica remarked that he was not telling him what to do orordering him what to do and that it was mainly up to him (Flores) to decide. Floresfurther said that about a week or two before June 14 Mordica had asked him it he hadsigned for the Union.Further, this witness testified that about 4 weeks before the election Winans talkedto him in the presence of Eulalio Rodriguez; he told Flores that he had already talkedto employees Frank Flores and Pete Alba, and asked him if he knew what he wasgetting into by joining the Union, to which Flores said he did not, that he had neverbelonged to a union before, whereupon, he said, Winans told him that "there was nota law in Texas that could make the Union come through with all it promises," thatthe main thing the Union wanted was the fee and that the employees could all gettogether and go to Mr. Morgan and he could probably settle the differences by givingthe employees a raise or something like that. In response to a question put byGeneral Counsel, "Did Mr. Winans tell you what he was doing at the plant?" Floressaid:He told me Mr. Morgan had sent for him; he -paid for his ticket to fly, and hetold me, "I am here because he asked me to talk to you because, since I have beenworking for this Company and know most of you and can speak Spanish" hesaid he could talk to most of the men.Employees Tom Cavazos said that Winans has asked him about the Union andwhat was going on and said that Morgan wanted to find out what was wrong; EulalioRodriguez testified that about 3 or 4 weeks before the election Winans told him hewould like to know what the trouble was "that was going on in the plant" and thatMr. Morgan had sent for him, Winans, because he spoke Spanish and was a friendand had asked Winans to find out why the employees wanted to bring the Union in,further interrogated him as to whether he had read anything concerning the Union,and said that perhaps it was the new workers that wanted to "bring in the Union";that he responded to Winans by saying that "I think that is all right because you don'tdo nothing for us." 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel submits the testimony of Flores, Cavazos, and Rodriguez provesa violation of the Act on the overall consideration of the time and place and generalatmosphere in which the questions were asked because, he says, the facts disclose thatthe Employer was antiunion and that at the time the union organizational campaignwas at its height.The only conclusion to be drawn under such circumstances, hecontends, is that the interrogation "reasonably" tended to restrain and interferewith the rights guaranteed employees by the Act. In this respect he relies uponBlue Flash Express, Inc.,109 NLRB 591.Alleged Change of Method of Informing Employees ConcerningOvertime To Be WorkedI have examined quite closely the documentary evidence in the record concerningovertime hours worked and cannot infer from such records that the change, as allegedby General Counsel, in the method of informing employees had anything whatsoeverto do with the actual assignment of overtime on a discriminatory basis as betweenthose employees who had indicated their interest in the Union and those who wereopposed to it. See below.Benefits Granted Without Negotiation With the UnionThe Company granted an across-the-board pay raise and a 1-week vacation planon or about June 20. It is clear from the record that at this time the company repre-sentatives were aware of union activity.However, even though the Union at thattime had no representative rights the Company, it seems to me, was not free at thattime to grant what the General Counsel calls a unilateral increase in benefits.Therehad been no history, at this time of negotiation or demand by the Union for wageincreases or vacation grants or any other benefits which could arise through theprocess of collective bargaining.However, the Union had filed a petition for repre-sentation on April 13, and the Company had notice thereof.The General Counselcorrectly says that the Board has long held that benefits granted for the purpose ofdefeating the Union are in violation of the Act. I quite agree.There is uncontradicted evidence through witnesses Flores and Rodriguez thatthey were told by responsible representatives of the Company that they did not haveto have a union but to just get together and talk to Mr. Morgan about pay orvacations and settle it without the Union.The same witnesses, together with Gomez,were told that if they joined the Union they could not go into the office and talkto Mr. Morgan.There is no question but that Winans was brought in as a special assistant to thepresident of the Company and that Winans remarked that he had found out thatsomeone desired a union, but if the Union came into the Company the employeescould not talk directly to President Morgan.There is no question, either, thatGomez said that Winans told him that he should be careful as to how he voted"because I had a good job now." I must infer that the remarks of Winans toGomez constituted a threat of possible discharge if he joined the Union.Concluding FindingsViolations of Section 8(a) (1), in derogation of the rights guaranteed to employeesby Section 7 of the Act, are not derivative solely from those alleged violations ofSection 8(a)(3) which have been dismissed on motion of the General Counsel.I believe that the General Counsel has sustained the burden of proof in regard toviolations of Section 8(a) (1) of the Act, except on the overtime question. In mak-ing this finding, I have considered the letters from the Company to its employees,the letters from the trustee of the employees' fund to the employees of the Company,and the proven acts of interrogation and veiled threats as reflected by the testimonyof credible witnesses.4Further than that, I cannot disregard the unilateral grantingof benefits at a time when the Employer knew that some of its employees, at least,were engaged in union organization activities.The testimony here shows that the Respondent changed the method it employedto inform employees concerning overtime work assignments.Prior to the July 29election, overtime assignments for the following day usually were posted with theschedules of work for individual employees for the following day, such postingbeing on the plant bulletin board.After the election the testimony shows thatSuperintendent Hanna and the foremen advised each man individually when hewould be needed to come in early (for overtime work) on'the following morning.4 The Respondentcalled nowitness, but rested at the end of the General Counsel's case. AUSTINCONCRETEWORKS, INC.193The facts as described by Ralph Arevelo are uncontradioted and admitted.TheGeneral Counsel contends that the Respondent initiated the change in method ofadvising of overtime work in retaliation for the employees choosing the Union astheir representative.He says further-that this unilateral act on the part of theCompany occurred after the employees had demonstrated their desire to be repre-sented by the Union and therefore amounted to a violation of the Act, that is, aSection 8(a) (1) violation.I consider the matter in question to be a grievance rather than a bargainableissue;the employees'complaint in thisrespect was expressed by witness Arevelo:"They don't make muchandyour overtime give to the other men, sure it makes adifference." I will not make a finding of a Section 8(a)(1) violation in this instance,particularly since the allegations of violations of Section 8(a) (3), based on thesame situation,have been dismissed on motion of the General Counsel.By the preponderance of evidence and the findings made thereon,I find that theRespondent interfered with the rights of its employees guaranteed by Section 8(a) (1)of the Act through written communications conveying antipathy toward the Union,by interrogation, by promise of benefits, a threat of loss of a job if an employeevoted for the Union. and the unilateral granting of benefits for the purpose of dis-couraging membership in the Union. Such activities constituted and do constituteviolations of Section 8 (a) (1) of the Act .5IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES,UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent set forth in section I, above, have aclose,intimate,and substantial relation to trade,traffic, and commerce among theseveral States and tend to lead to labor disputes threatening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices affectingcommerce,itwill be recommendedthat itcease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act. Specifically, I havefound that Respondent,in violation of Section 8(a) (1) ofthe Act,interfered withthe rights of its employees by communicating in writing to them its antiunionposition,by interrogating employees,by promising and granting benefits to em-ployees, and by threatening an employee with loss of employment if he joined orsupported the Union.I shall,therefore,recommend that the Respondent be orderedto cease and desist from engaging in such conduct,and further,that the Respondentbe ordered to cease and desist from discouraging membership in United Brotherhoodof Carpenters&Joiners of America,AFL-CIO,or any other labor organization, byin any manner discriminating against them by such conduct.6Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent, Austin Concrete Works, Inc., is engaged in commerce, andUnited Brotherhood of Carpenters & Joiners of America, AFL-CIO, is a labororganization, all within the rheaning of the Act.2.By interfering with, restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section7 of the Act,Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) ofthe Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]5N L.R B v. J. C Hamilton et al,220 F. 2d 492, 494 (C A. 10) ("veiled threats") ;N L R B. v Beatrice Foods Company,183 F. 2d 720, 728 (C.A. 10) (benefits "less likelytomaterialize") ;N.L R B. v. International Longshoremen's&Warehousemen'sUnion,at al,210 F. 2d 581, 584 (C A 9) ("implied threat");Lloyd A. Fry Roofing Company v.N.L.RB.,222 F. 2d 938, 941 (C.A. 1) (employees "might be sorry") ;Armstiong CorkCompany v. NLRB ,211 F. 2d 843 (C.A. 5).An order is justified here even though it may be true, as pointed out in the Respond-ent's brief, that the president "lost, and be has accepted the defeat and. cheerfullyentered upon collective bargaining . . "Were no order entered, there would be no re-straint against the engaging by the Employer in the future in the practices herein foundto be illegal.